Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The “PVD layer (A)” in claim is indefinite. The phrase needs to be changed to “the PVD layer”.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sjolen et al (US 2006/0292399).
.

Claims 1-2, 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johansson et al (US 2011/0058912).
Johansson et al discloses the claimed cutting tool having the claimed (Ti,Si)N layer with the claimed Si portion (abstract),thickness (0017), stress (0018), made by arc evaporation (022).

Claims 1-2, 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hedin et al (US 2010/0135738).
Hedin et al discloses the claimed cutting tool having the claimed (Ti,Si)(C,N) layer (abstract) with the claimed Si portion (0022),thickness (0020), stress (0024), made by arc evaporation (030).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sjolen et al (US 2006/0292399) or Johansson et al (US 2011/0058912) in view of Wu et al (US 2014/0178659).
Sjolen et al or Johansson et al disclose the inventions substantially as claimed (see above) except for the claimed process parameters.

Thus it would have been obvious to one of ordinary skill in the art to use the claimed process parameters in Sjolen et al or Johansson et al, as these conditions are known to be used for (Ti,Si)N layers on tools, as shown by Wu et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Archene Turner whose new telephone number is (571) 272-1545. The examiner can normally be reached on Monday, Wednesday through Friday from 10:30 am. to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Please remember to include on the fax, the art unit 1784, serial number and Examiner’s name. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ARCHENE A TURNER/            Primary Examiner, Art Unit 1784